Citation Nr: 1733731	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that continued a 10 percent evaluation for bilateral hearing loss.  This rating decision was a reconsideration, following the submission of additional evidence, of an earlier June 2011 rating decision which granted an increased 10 percent evaluation effective April 19, 2011. 

The matter was previously before the Board in November 2015 and March 2016, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  All mandated development has been completed.

The Veteran testified at a September 2015 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an assigned evaluation is in dispute here, and the Veteran has alleged that his hearing loss has caused him problems at work, he has not alleged that he is unemployable due to his service-connected bilateral hearing loss.  The record also reflects that the Veteran previously filed a claim for TDIU due solely to his service-connected psychiatric disabilities.  The Board additionally notes that the Veteran was granted entitlement to a TDIU by a February 2016 rating decision.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to October 7, 2015, bilateral hearing loss is manifested by no worse than Level I hearing in the right ear and Level XI hearing in the left ear.

2.  On and from October 7, 2015, bilateral hearing loss is manifested by no worse than Level IV hearing in the right ear and Level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 7, 2015, a rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.85, 4.86, 4.87, Diagnostic Codes 6100 (2016).

2.  On and from October 7, 2015, a rating of 30 percent, but no more, for the Veteran's bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.85, 4.86, 4.87, Diagnostic Codes 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was sent a letter in April 2011, prior to the rating decision on appeal, which fully addressed all notice elements regarding the claims for compensation.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86  when an exceptional pattern of hearing loss is shown.

The Board notes that the Veteran submitted an audiological evaluation with his claim dated December 2010; however, it did not indicate sufficient information with which to rate the Veteran's hearing loss disability.  Similarly, an October 2010 VA audiogram did not indicate sufficient information with which to rate the Veteran's hearing loss disability.  The Board notes that the Veteran submitted an audiological evaluation dated November 2012; however, it also did not indicate sufficient information with which to rate the Veteran's hearing loss disability.  More specifically, speech recognition scores did not indicate whether Maryland CNC testing was utilized for any of these audiological examination reports.  

On the VA authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
50
60
40
LEFT
105
105
90
95
99

The examiner indicated that speech discrimination scores were 100 percent in the right ear and 0 percent in the left ear.  The results are consistent with Level I hearing on the right and Level XI hearing on the left, utilizing Table VI; which warrants a 10 percent rating according to Table VII.  Utilizing Table VIA, due to an exceptional pattern of hearing impairment in the right ear, the result is level XI in the right ear; which warrants the same 10 percent rating.  38 C.F.R. §  4.85.

On the private audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
50
65
90
LEFT
90
105
105
105
101

The examiner indicated that speech discrimination scores were 100 percent in the right ear and 0 percent in the left ear.  The results are consistent with Level I hearing on the right and Level XI hearing on the left, utilizing Table VI; which warrants a 10 percent rating according to Table VII.  Utilizing Table VIA, due to an exceptional pattern of hearing impairment in the right ear, the result is level XI in the right ear; which warrants the same 10 percent rating.  38 C.F.R. §  4.85.

On the VA audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
50
60
38
LEFT
105
105
105
105
105

The examiner indicated that speech discrimination scores were 100 percent in the right ear and 0 percent in the left ear.  The results are consistent with Level I hearing on the right and Level XI hearing on the left, utilizing Table VI; which warrants a 10 percent rating according to Table VII.  Utilizing Table VIA, due to an exceptional pattern of hearing impairment in the right ear, the result is level XI in the right ear; which warrants the same 10 percent rating.  38 C.F.R. §  4.85.

On the private audiological evaluation on October 7, 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
60
70
42.5
LEFT
105
105
105
105
105

The examiner indicated that speech discrimination scores were 68 percent on the right and 0 percent on the left for this Veteran.  The results are consistent with Level IV hearing on the right and Level XI hearing on the left, utilizing Table VI; which warrants a 30 percent rating according to Table VII.  Utilizing Table VIA, due to an exceptional pattern of hearing impairment in the right ear, the result is level XI in the right ear; which warrants a 30 percent rating.  38 C.F.R. §  4.85.

On the VA audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
60
40
LEFT
105
105
105
105
105

The examiner indicated that speech discrimination scores were 100 percent in the right ear and 0 percent in the left ear.  The results are consistent with Level I hearing on the right and Level XI hearing on the left, utilizing Table VI; which warrants a 10 percent rating according to Table VII.  Utilizing Table VIA, due to an exceptional pattern of hearing impairment in the right ear, the result is level XI in the right ear; which warrants a
 10 percent rating.  38 C.F.R. §  4.85.

Thus, the Board finds that prior to October 7, 2015, bilateral hearing loss is manifested by no worse than Level I hearing in the right ear and Level XI hearing in the left ear.  On and from October 7, 2015, bilateral hearing loss is manifested by no worse than Level IV hearing in the right ear and Level XI hearing in the left ear.  The Veteran's bilateral hearing loss does not warrant an increased rating prior to October 7, 2015.  However, on and from October 7, 2015, the Veteran's bilateral hearing loss warrants an increased, 30 percent rating.  Affording the Veteran the benefit of the doubt, the Veteran retains the 30 percent rating, even though the December 2015 VA audiological examination indicates only a 10 percent disability rating is warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Prior to October 7, 2015, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

On and from October 7, 2015, entitlement to a rating of 30 percent for bilateral hearing loss is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


